DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-21 are pending.
Election/Restrictions

Applicant's election of species with no argument (therefore considered without traverse) of lenalidomide in the reply filed on 03/24/2022 is acknowledged. 
The requirement is deemed proper and is therefore made FINAL.
Since the elected species reads on claims 1-5, 13-16 and 21, these claims are under current examination and are examined to the extent they read on the elected species. Accordingly, Claims 6-12 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Claims 1-5, 13-16 and 21 are under current examination.
The elected species is found free of prior art and the search is extended to other species.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Norbedo (Carbohydrate Research; 2009, 344, 98-104) as evidenced by Sigma-Aldrich (DMSO product specification, https://www.sigmaaldrich.com/specification-sheets/634/230/276855-BULK_______SIAL_____.pdf , downloaded on 05/24/2022).
Norbedo discloses a method of making HA-drug conjugate by preparing a solution of drug molecules (camptothecin CPT, a cytotoxic drug that has a carboxylate group) in DMSO, additive (NHS) solution in DMSO, HA (molecular weight 20 kilodaltons or 17,150 daltons or 18650 daltons etc.) solution in DMSO (as HA is added to a solution containing DMSO making HA solution in DMSO) (unless DMSO is anhydrous DMSO contains traces of atmospheric water, as evidenced by Sigma-Aldrich even the anhydrous DMSO contains content of water); and mixing the solutions and DIC to reaction mixture and forming HA-drug conjugate with degree of substitution, such as 25%, 33% etc. (within the range as in the instant claim 15) (entire article, especially Scheme 1; Pages 101-103). Pages 102-103 discloses the steps comprising preparing a drug/additive solution by mixing additive and drug in DMSO followed by adding DIC and stirring with HA in DMSO to form product, i.e. every reactant is dissolved in DMSO forming solution. The cited prior art further discloses modification of drug with C2 carboxylic group using succinic acid during the process and HA is modified with a linker NH2 (entire article, especially Scheme 1; pages 102-103).  
Since the cited prior art reads on all the limitations of the instant claims 1-2 and 13-16, these claims are anticipated. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Postech Academy Industry Found (KR20170010651 and machine translation; as provided by the applicant on IDS dated 03/09/2021; Hereafter referred as Postech) as evidenced by Sigma-Aldrich (DMSO product specification, https://www.sigmaaldrich.com/specification-sheets/634/230/276855-BULK_______SIAL_____.pdf , downloaded on 05/24/2022).
.
Determining the scope and contents of the prior art
Postech teaches a method of making HA-drug conjugate with drug such as dexamethasone (NSAID) using HA or its salt forms, wherein HA can be linked with a linker, such as hexamethylene diamine, additive with example of NHS, activating agent with examples of EDC, DIC etc. by preparing a solution of drug molecules, HA, additive and activating agent in solvents such as DMSO, DMF etc. (have traces of water content), wherein the drug can be modified with NH2 group (entire application, Figures and claims). The cited prior art teaches mixing of HA in solvent with optional linker; drug modified with primary amino group in solvent; activating agent in solvent; additive in solvent and mixing to form HA-drug conjugate (entire application, Figures and claims).
Drug with NH2:

    PNG
    media_image1.png
    495
    922
    media_image1.png
    Greyscale
 
HA with linker:

    PNG
    media_image2.png
    497
    799
    media_image2.png
    Greyscale

Drug modified with NH2 group:

    PNG
    media_image3.png
    348
    874
    media_image3.png
    Greyscale

With additive, active agent, HA with linker and NSAID attached with linker forming conjugate in DMSO:

    PNG
    media_image4.png
    647
    976
    media_image4.png
    Greyscale

The cited prior art further teaches HA-drug conjugate with degree of substitution, such as 5-35% etc. (within the range as in the instant claim 15) and having HA with molecular weight, such as 5 kilodaltons (entire application, Figures and claims).
Ascertaining the differences between the prior art and the claims at issue
Postech teaches applicants process of making HA-drug conjugate, but fails to teach example using DIC. 
Resolving the level of ordinary skill in the pertinent art
With regard to the above difference, the cited prior art teaches examples of activating agent that may be used in the process, such as EDC, DIC etc. With the guidance provided by the cited prior art, it would have been prima facie obvious to a person of ordinary skill in the art with reasonable expectation of success that EDC in the process may be substituted with another activating agent as taught by the cited prior art.
	Further, Case law has established that it is prima facie obvious to substitute one known element for another to obtain predictable results. KSR Int'I Co. v. Teleflex, Inc., 550 U.S. 398 (2007). 
Based on the above established facts, it appears that the teachings of above cited prior art read applicants’ process.  
Therefore, all the claimed elements were known in the prior art and one skilled person in the art could have modified the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Considering objective evidence present in the application indicating obviousness or nonobviousness
To establish a prima facie case of obviousness, three basic criteria must be met: (1) the prior art reference must teach or suggest all the claim limitations; (2) there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; and (3) there must be a reasonable expectation of success; and (MPEP § 2143).
In this case, Postech teaches a method of making HA-drug conjugate with drug such as dexamethasone (NSAID) using HA or its salt forms, wherein HA can be linked with a linker, such as hexamethylene diamine, additive with example of NHS, activating agent with examples of EDC, DIC etc. by preparing a solution of drug molecules, HA, additive and activating agent in solvents such as DMSO, DMF etc. (have traces of water content), wherein the drug can be modified with NH2 group.
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).  See MPEP 2143 -  Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-9].
In this case at least prong (E)    “Obvious to try”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would apply.  
The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.  Further, there is a reasonable expectation of success that the EDC in the reaction may be substituted with DIC and can be made by the teachings of the above cited prior art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited references and to make the instantly claimed process with a reasonable expectation of success.  Modifying such parameters is prima facie obvious because an ordinary artisan would be motivated to develop an alternative process for economic reasons or convenient purposes from a known individual reaction steps, and to arrive applicants process with a reasonable expectation of success, since it is within the scope to modify the process through a routine experimentation. 
Allowable subject Matter
Claims 3 and 21, present allowable subject matter over the prior art on record.
Objection
Claims 3 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463. The examiner can normally be reached M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623